O’BRIEN, J.
I dissent for the reason that I think the judgment of the referee correct, both in the extent of the relief granted to plaintiff and in awarding him costs. As to the 100 shares of New York, Ontario & Western represented by certificate No. 27,988, I agree with the presiding justice in the view (being plaintiff’s property, and directly traced to the bank) that, in case no sale had been made, he would have been entitled to have insisted upon the sale of the other securities first; but other parties, similarly situated, and upon a like showing, would have a like equity and a like right. Where, therefore, securities which belong to third persons are pledged by the insolvents as collateral for a loan, all have an equal right to have other securities sold first. But the plaintiff here, as against owners of identified stock so pledged, has no superior right or equity. Such superior- equity only holds good as against general creditors, or persons not establishing title to the identical securities pledged. It here appears that among the other securities so pledged to the bank were some where the persons make a similar claim to.that presented by plaintiff. All these securities, as well as plaintiff’s, were sold; and the contest is as to their respective rights in the surplus. I think the referee correctly states the rule that, while plaintiff is entitled to follow his certificate of stock as far as it can be traced, “even his diligence in prosecuting his claim cannot avail to give him prior equities over other creditors of the insolvent firm, similarly situated with himself; * * * that they were all entitled to be heard, and have their rights determined, either in this action or upon the final accounting” of the assignee. Upon the question of costs, the referee, in the exercise of his discretion, awarded them to plaintiff. As affecting such discretion, the judgment is more favorable than was conceded by defendants before action. I find no valid ground presented for interfering with the discretion so exercised by the referee, and I therefore think the judgment should be affirmed.